Name: 2008/818/EC: Decision of the European Parliament and of the Council of 22Ã October 2008 on the mobilisation of the European Globalisation Adjustment Fund, in accordance with point 28 of the Interinstitutional Agreement of 17Ã May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management
 Type: Decision
 Subject Matter: leather and textile industries;  economic policy;  mechanical engineering;  employment;  EU finance;  Europe
 Date Published: 2008-10-29

 29.10.2008 EN Official Journal of the European Union L 285/13 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 22 October 2008 on the mobilisation of the European Globalisation Adjustment Fund, in accordance with point 28 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (2008/818/EC) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, having regard to the Treaty establishing the European Community, having regard to the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (1), and in particular point 28 thereof, having regard to Council Regulation (EC) No 1927/2006 of the European Parliament and of the Council 20 December 2006 on establishing the European Globalisation Adjustment Fund (2), and in particular Article 12(3) thereof, having regard to the Commission proposal, Whereas: (1) The European Globalisation Adjustment Fund (the Fund) was created to provide additional support to workers who suffer from the consequences of major structural changes in world trade patterns and to assist their reintegration into the labour market. (2) The Interinstitutional Agreement of 17 May 2006 allows the mobilisation of the Fund within the annual ceiling of EUR 500 million. (3) On 6 February 2008 Spain submitted an application to deploy the Fund in respect of redundancies in the automobile sector, specifically for workers made redundant by Delphi Automotive Systems EspaÃ ±a, S.L.U. The application complies with the requirements for determining the financial contributions as laid down in Article 10 of Regulation (EC) No 1927/2006. (4) On 8 May 2008 Lithuania submitted an application to deploy the Fund in respect of redundancies in the textile sector, specifically for workers made redundant by Alytaus Tekstile. The application complies with the requirements for determining the financial contributions as laid down in Article 10 of Regulation (EC) No 1927/2006. (5) The Fund should, therefore, be mobilised in order to provide a financial contribution in respect of the applications, HAVE DECIDED AS FOLLOWS: Article 1 For the general budget of the European Union for the financial year 2008, the European Globalisation Adjustment Fund shall be mobilised to provide the sum of EUR 10 770 772 in commitment and payment appropriations. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 22 October 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President J.-P. JOUYET (1) OJ C 139, 14.6.2006, p. 1. (2) OJ L 406, 30.12.2006, p. 1.